              Case 2:21-cv-00915-JCC Document 23 Filed 07/30/21 Page 1 of 5



 1                                                    THE HONORABLE JOHN C. COUGHENOUR

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT

 8                             WESTERN DISTRICT OF WASHINGTON

 9                                                AT SEATTLE

10 CAROL COOPER, individually and on behalf             Case No.: 2:21-cv-00915-JCC
   of all others similarly situated,
11                                                      STIPULATED MOTION TO TRANSFER
                       Plaintiff,                       VENUE AND [PROPOSED] ORDER
12
            v.
13                                                      NOTE ON MOTION CALENDAR:
   AMAZON.COM, INC., a Delaware                         July 30, 2021
14 Corporation, and AMAZON.COM SERVICES,
   LLC, a Washington Limited Liability
15 Company,

16                      Defendants.
17

18                                            STIPULATION

19          Plaintiff Carol Cooper and Defendants Amazon.com, Inc. and Amazon.com Services, LLC

20 (“Amazon”) jointly stipulate and move the Court as follows:

21          WHEREAS, Plaintiff originally filed this action in the United Stated District Court for the

22 Western District of Washington;

23          WHEREAS, pursuant to Defendants’ request, discussions between the parties, and 28

24 U.S.C. § 1404(a), all parties consent to transfer venue to the United States District Court for the

25 Northern District of Illinois (“N.D. Ill.”);

26          WHEREAS, the convenience of the parties and witnesses are likely to be advanced by

27 transfer because travel to the N.D. Ill. will be more convenient for Plaintiff and relevant evidence

28 and witnesses are likely to be located within Illinois and/or the N.D. Ill.;
     STIP. MOTION TO TRANSFER VENUE                   -1-                          FENWICK & WEST LLP
                                                                                  1191 SECOND AVENUE, 10TH FLOOR
     AND [PROPOSED] ORDER                                                           SEATTLE, WASHINGTON 98101
     CASE NO.: 2:21-CV-00915-JCC
              Case 2:21-cv-00915-JCC Document 23 Filed 07/30/21 Page 2 of 5



 1          WHEREAS, the interests of justice and judicial economy are likely to be advanced by

 2 transfer to the N.D. Ill. because an action pending in that district concerns substantially the same

 3 parties, property, transaction, or event as alleged in this action, namely that this action and the

 4 action in the N.D. Ill. set forth claims under the Illinois Biometric Information Privacy Act arising

 5 from the use of Amazon’s Alexa-enabled devices and the recording of users’ voices during the

 6 operation of Alexa allegedly without their consent;

 7          NOW, THEREFORE, in consideration of the foregoing, Plaintiff and Amazon agree and

 8 hereby stipulate to:

 9          Transfer this action to the United States District Court for the Northern District of Illinois.
10

11 Dated: July 30, 2021                            Respectfully submitted,

12                                                 FENWICK & WEST LLP
13                                                 By: /s/ Brian D. Buckley
                                                       Brian D. Buckley, WSBA No. 26423
14
                                                        FENWICK & WEST LLP
15                                                      1191 Second Avenue, 10th Floor
                                                        Seattle, WA 98101
16                                                      Telephone: 206.389.4510
                                                        Facsimile: 206.389.4511
17                                                      Email:     bbuckley@fenwick.com
18                                                      Laurence F. Pulgram (admitted pro hac vice)
                                                        Jedediah Wakefield (admitted pro hac vice)
19
                                                        FENWICK & WEST LLP
20                                                      555 California Street, 12th Floor
                                                        San Francisco, CA 94104
21                                                      Telephone: 415.875.2300
                                                        Facsimile: 415. 281.1350
22                                                      Email:    lpulgram@fenwick.com
                                                                  jwakefield@fenwick.com
23
                                                        Attorneys for Defendants
24                                                      AMAZON.COM, INC. and
                                                        AMAZON.COM SERVICES, LLC
25

26

27

28
     STIP. MOTION TO TRANSFER VENUE                   -2-                        FENWICK & WEST LLP
                                                                                1191 SECOND AVENUE, 10TH FLOOR
     AND [PROPOSED] ORDER                                                         SEATTLE, WASHINGTON 98101
     CASE NO.: 2:21-CV-00915-JCC
             Case 2:21-cv-00915-JCC Document 23 Filed 07/30/21 Page 3 of 5



 1

 2 Dated: July 30, 2021                 TOUSLEY BRAIN STEPHENS PLLC
 3                                      By: /s/ Jason T. Dennett
                                            Jason T. Dennett, WSBA No. 30686
 4                                          Cecily C. Shiel, WSBA No. 50061
 5                                          TOUSLEY BRAIN STEPHENS PLLC
                                            1700 Seventh Avenue, Suite 2200
 6                                          Seattle, WA 98101-4416
                                            Telephone: (206) 682-5600
 7                                          jdennett@tousley.com
                                            cshiel@tousley.com
 8
                                            Thomas P. Rosenfeld (admitted pro hac vice)
 9                                          Kevin P. Green (admitted pro hac vice)
                                            Zachary T. Shelton (pro hac vice forthcoming)
10
                                            GOLDENBERG HELLER & ANTOGNOLI,
11                                          P.C.
                                            2227 South State Route 157
12                                          Edwardsville, IL 62025
                                            (618) 656-5150
13                                          tom@ghalaw.com
                                            kevin@ghalaw.com
14                                          zachary@ghalaw.com
15                                          James P. Frickleton (admitted pro hac vice)
                                            Edward D. Robertson, Jr. (pro hac vice
16                                          forthcoming)
                                            Edward D. Robertson III (admitted pro hac
17                                          vice)
18                                          BARTIMUS FRICKLETON ROBERTSON
                                            RADER, P.C.
19                                          4000 W. 114th St., Suite 310
                                            Leawood, KS 66211
20                                          (913) 266-2300/ Fax (913) 266-2366
                                            jimf@bflawfirm.com
21                                          chiprob@bflawfirm.com
                                            krobertson@bflawfirm.com
22
                                            Attorneys for Plaintiff
23

24

25

26

27

28
     STIP. MOTION TO TRANSFER VENUE       -3-                          FENWICK & WEST LLP
                                                                      1191 SECOND AVENUE, 10TH FLOOR
     AND [PROPOSED] ORDER                                               SEATTLE, WASHINGTON 98101
     CASE NO.: 2:21-CV-00915-JCC
              Case 2:21-cv-00915-JCC Document 23 Filed 07/30/21 Page 4 of 5



 1                                        [PROPOSED] ORDER

 2          Having considered the Parties’ Stipulated Motion to Transfer Venue, the Court finds that

 3 venue is appropriate in the United States District Court for the Northern District of Illinois pursuant

 4 to 28 U.S.C. § 1404(a) and that transfer to that District will advance the convenience of the parties

 5 and witnesses, the interests of justice, and judicial economy because an additional action pending

 6 within the District is likely to concern substantially the same parties, property, transaction, or event

 7 as alleged in this action.

 8          It is HEREBY ORDERED that:

 9              1. The Stipulated Motion to Transfer Venue is GRANTED.

10              2. The Clerk of Court is directed to transfer this case to the United States District

11                  Court for the Northern District of Illinois under 28 U.S.C. § 1404(a).

12              3. All dates on this Court’s calendar for this action shall be withdrawn in light of the

13                  transfer.

14 PURSUANT TO STIPULATION, IT IS SO ORDERED.

15 DATED this ___ day of _________, 2021.

16

17                                         ___
                                           THE HONORABLE JOHN C. COUGHENOUR
18                                         UNITED STATES DISTRICT COURT JUDGE
19

20 Presented by:

21 FENWICK & WEST LLP

22 By: /s/ Brian D. Buckley
   Brian D. Buckley, WSBA No. 26423
23

24 1191 Second Avenue, 10th Floor
   Seattle, WA 98101
25 Telephone: 206.389.4510
   Facsimile: 206.389.4511
26 Email: bbuckley@fenwick.com

27 Attorney for Defendants
   AMAZON.COM, INC. and
28 AMAZON.COM SERVICES, LLC
     STIP. MOTION TO TRANSFER VENUE                   -4-                        FENWICK & WEST LLP
                                                                                1191 SECOND AVENUE, 10TH FLOOR
     AND [PROPOSED] ORDER                                                         SEATTLE, WASHINGTON 98101
     CASE NO.: 2:21-CV-00915-JCC
               Case 2:21-cv-00915-JCC Document 23 Filed 07/30/21 Page 5 of 5



 1                                    CERTIFICATE OF SERVICE
 2           I hereby certify that, on July 30, 2021, I caused a true and correct copy of the foregoing

 3 to be filed in this Court’s CM/ECF system, which sent notification of such filing to counsel of

 4 record.

 5                                                      /s/ Brian D. Buckley
                                                        Brian D. Buckley, WSBA No. 26423
 6
                                                        FENWICK & WEST LLP
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIP. MOTION TO TRANSFER VENUE                   -5-                       FENWICK & WEST LLP
                                                                               1191 SECOND AVENUE, 10TH FLOOR
     AND [PROPOSED] ORDER                                                        SEATTLE, WASHINGTON 98101
     CASE NO.: 2:21-CV-00915-JCC
